 324DECISIONSOF NATIONALLABOR RELATIONS BOARDUNION ALUMINUM COMPANY, INC., AND/OR SOUTHERN METALSCOMPANY, INC. 1andSHOPMEN'S LOCAL UNION NO. 637 OF THEINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL AND ORNA-MENTAL IRON WORKERS, AFL, PETITIONERUNION ALUMINUM COMPANY, INC., AND/OR SOUTHERN METALSCOMPANY, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE No. 1189, A. F. OF L., PETITIONERUNION ALUMINUM COMPANY, INC., AND/OR SOUTHERN METALSCOMPANY, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,A. F. OF L., PETITIONER.Cases NOS. 1O-RC-1998, 10-RC-2006, and10-RC-2007.November 14, 1952Decision and Direction of ElectionsUpon separate petitions duly filed tinder Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforePaul L. Harper, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.,2.The labor organizations involved claim to represent certain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In Case No. 10-RC-1998, the Petitioner, herein called the Shopmen,requests a unit of all production and maintenance employees at theEmployer's Sheffield, Alabama, plants, excluding office and clericalemployees, office janitors, draftsmen, watchmen, guards, professionalemployees, and supervisors as defined in the Act.The Petitioner inThe name ofthe Employer in all threecases appears as amended at the hearing.'Union Aluminum Company,Inc., and SouthernMetals Company, Inc.,concede, andwe find,that theyconstitute a single employer for the purposes of this proceeding.'Aluminum Workers Local Union No 22724, affiliated withInternational Council ofAluminumWorkers, A. F of L., hereinafter referred to as the AluminumWorkers, waspermittedto intervene at the hearing on the basis of a sufficient showing of interest.Local No. 109 of the United Brotherhood of Carpentersand Joinersof America, A. F. of L.,was notified of these proceedingsbut did not appear.101 NLRB No. 73. UNIONALUMINUMCOMPANY, INC.325Case No. 10-RC-2006, herein called IAM Lodge No. 1189, seeks aunit of all machinists and machinist apprentices at these plants, ex-cluding all other employees.'The Petitioner in Case No. 10-RC-2007,herein called IAM International, and the Intervenor, AluminumWorkers, request a unit of all remaining production and mainte-nance employees, including carpenters and maintenance mechanics,but excluding all office clerical, technical, and professional employees,machinists, machinist apprentices, guards, watchmen, and supervisoryemployees as defined in the Act. The Employer takes no position re-garding the appropriateness of any unit, although it is in disagreementwith the Petitioners and the Intervenor with respect to the inclusionof certain employees in the production and maintenance unit.The Employer operates two plants in Sheffield, Alabama.At thewindow plant, which is operated by Union Aluminum Company, Inc.,it fabricates aluminum window frames and sashes.At the SouthernMetals, Inc., plant, also called the extrusion plant, it is engaged in theextrusion of aluminum for the use of the window plant.Both plantsare supervised by the same general foreman, are located adjacent toeach other, interchange employees and equipment, and use one check-ing account for the payment of wages.There are approximately 82 employees in both plants, of whom 8are journeymen machinists and 1 a machinist apprentice.Five ma-chinists and the machinist apprentice are employed in the windowplant and 3 are employed in the extrusion plant.The machinists inboth plants work in separate areas from the production workers,utilizing such power tools as lathes, drill presses, shapers, saws, sur-face grinders, and similar machine tools.They are under the super-vision of the general foreman while the production workers are underthe immediate supervision of departmental foremen.There is nointerchange of employees between the machinist and production de-partments.All employees are paid on an hourly rate basis and enjoythe same vacation and group insurance benefits.In view of the foregoing, we find that the machinists and the ma-chinist apprentice at both of the Employer's plants comprise an identi-fiable, homogeneous craft group, exercising the usual skills of theircraft.Accordingly, we find that these employees may, if they sodesire, constitute a separate appropriate unit; however, they may alsobe included in the over-all production and maintenance unit, whichthe Board customarily finds appropriate.The parties are in dispute with respect to the inclusion of certainemployees in the production and maintenance unit.The Employerwould include, and the Shopmen, the IAM International, and thea If the Board finds the machinist unit to be appropriate,the Shopmenrequests thatits name be placed on that ballot. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDAluminum Workers, would exclude, the shipping clerk, the produc-tion clerk, and the janitor.The shipping clerk performs duties related to the receipt and ship-ment of materials and finished products.Eighty percent of his timeis spent in performing clerical duties in an office in the productionarea separate from the general office.The remainder of his time isspent in handling and checking merchandise to be shipped.The jani-tor's duties are confined to cleaning both the office and plant.As thework and interests of the shipping clerk and the janitor are closelyallied with those of production and maintenance employees, we shallinclude them.The production clerk is the former general foreman of the twaplants.Under the personal supervision of the plant president, heworks in an office separate from the production workers and adjacentto the machine shop.His duties include making rough drafts, plans,and designs for new sample windows, in accordance with which hefabricates the pilot windows.He has the authority to direct produc-tion workers to leave their regular jobs to assist him in this work.Heis paid a higher hourly rate than the production employees.We findthat the production clerk does not possess a sufficient community ofinterest with production and maintenance employees to warrant hisinclusion in a unit with them.We shall make no present determination as to the scope of the unitor units, but shall first ascertain the desires of the employees as ex-pressed in the elections herein directed.We shall direct separateelections by secret ballot among the following groups of employeesat the Employer's Sheffield, Alabama, plants, excluding from eachvoting group office clerical, technical, and professional employees,watchmen; guards, assistant foremen, and all other supervisory em-ployees, as defined in the Act :Group (1) All machinists and machinist apprentices, exclud-ing all other employees.Group (2) All production and maintenance employees, includ-ing leadmen, helpers, the shipping clerk, and janitor, but exclud-ing machinists, machinist apprentices, and the production clerk.If a majority in both voting groups select the Shopmen they will betaken to have indicated their desire to constitute a single appropriateunit, and the Regional Director conducting the elections directedherein is instructed to issue a certification of representatives to theShopmen for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining. If,however, a majority in both voting groups select different bargainingrepresentatives they will be taken to have indicated their desire toconstitute separate appropriate units, and the Regional Director is COTTMAN BUILDERS SUPPLY CO., INC.327instructed to issue a certification of representatives to such labor or-ganization or organizations for such unit or units, which the Board,under the circumstances, finds to be appropriate for the purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]COTTMAN BUILDERS SUPPLY CO., INC.andJOSEPH KERESTY, JR.GENERAL TEAMSTERS,CHAUFFEURS, HELPERS AND YARDMEN LOCALUNION No.470 AFFILIATEDWITH INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,AFLandJOSEPHKERESTY, JR.Cases Nos.. -CA-549 and 4-CB-103.November 18,1952Decision and OrderOn March 31, 1952, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding thatRespondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief, and the Respondent Union filed a brief in reply to the General-Counsel's exceptions and brief.No exceptions were filed by theCompany.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.OrderUpon the entire record in the cases and pursuant to Section 10 (c)-of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.Respondent Company, Cottman Builders Supply Co., Inc.,Philadelphia, Pennsylvania, its officers, agents, successors, and assigns,.shall :1Pursuant to the provisions of Section 3 (b) of the Act,as amended, the National LaborRelations Board has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].101 NLRB No. 96.